DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: covering element in claims 13, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 11, 12, 17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the sole” while parent claim 1 recites “a lower sole” and “an inner sole”. It is unclear which sole the limitation of claim 5 intends to reference.
Claim 11 recites “according to claim 1, to any one of the preceding claims”. It is unclear from which claim this claim is intended to depend.
Claim 12 recites the limitation “the Achilles tendon” and “the user” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites “the material with greater rigidity” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the intermediate sole” in line 4, noted as well in line 10. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.).
Regarding claim 1, Aldegheri et al. teaches an item of footwear for magnetotherapy (abstract), comprising a lower sole (Figure 2, sole, 3 and support insole, 7), a magnetic field generator (Figure 2, inductors, 5), a control unit (Figures 1, 2, and 6, electronic control unit, 14 and module for controlling electric current, 15), a battery (Figure 6, battery), an inner sole (Figure 2, abutment sole, 8) which is or can be placed over the lower sole (3, 7), and a vamp structure (Figure 2, upper, 4) which is connected to the lower sole (3, 7), wherein the lower sole (3, 7) comprises respective recesses which are intended to receive the magnetic field generator (5), the control unit and the battery, respectively (pg. 7, lines 1-6 and lines 13-22; pg. 9, lines 8-25; pg. 12, lines 2-16; pg. 14, lines 20-24). Aldegheri et al. does not teach a tread surface is defined in the lower sole, or that the item comprises an intermediate container receivable in the lower sole opening that includes recesses for containing the magnetic field generator, control unit, and battery.
However, Tsiantos et al. teaches an item of footwear for therapy (abstract; Figures 1-2; delivery of therapeutic gas for treating the user’s foot, pg. 4, line 23-pg. 6, line 16), comprising a lower sole (Figure 2, solid body, 3) in which there is a tread surface (Figure 1, tread, 5), an intermediate container (Figure 2, first housing, 8) which can be received in an opening which is defined in the lower sole (3) a treatment delivery device (Figure 2, container, 9 and actuator, 10), a control unit (Figure 2, control unit, 29), and a battery (Figure 2, batteries, 17), an inner sole (Figure 2, insole, 4) which is or can be placed over the intermediate container (8) and a vamp structure (Figure 2, upper, 2) which is connected to the lower sole (3), wherein the intermediate container (8) comprises respective recesses which are intended to receive the treatment delivery device (9, 10) and battery (17), respectively (col. 4, line 13-col. 5, line 1; pg. 9, line 23-pg. 10, line 7; col. 10, lines 10-13; pg. 10, line 22-pg. 11, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. to include an intermediate container that is received in an opening in the lower sole and includes recesses for receiving the magnetic field generator, control unit, and battery in light of the teaching of Tsiantos et al., because Tsiantos et al. teaches providing a container with recesses for receiving each of the components of the treatment device facilitates maintaining the components in a stable position within the lower sole, and enables removal of the treatment device from “a sole in order to be inserted in another suitable sole” such as being “removed from a winter shoe to be inserted in a summer shoe” (pg. 10, lines 22-25; pg. 21, lines 14-21). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. to include a tread surface as taught by Tsiantos et al., because providing such a tread surface improves the grip of the footwear on surfaces, thus reducing the risk of the wearer slipping on the surfaces when walking.
Regarding claim 2, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. Aldegheri et al. teaches there are defined a forefoot zone, a mid-foot zone, and a rear foot zone, and wherein at least one recess is defined at each of the forefoot, mid-foot, and rear-foot (Figure 2).
Regarding claim 3, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 2. Aldegheri et al. teaches the control unit (14, 15) is positioned in the rear-foot zone, the magnetic field generator (5) is positioned in the fore-foot zone, and the battery (power supply means, 6 including batteries) is positioned in the mid-foot zone (Figure 1; magnetic field generator: pg. 7, lines 17-22, pg. 8, lines 8-22; batteries: pg. 9, lines 8-17; control unit: pg. 14, lines 20-24). Aldegheri et al. does not specify the control unit is positioned in the mid-foot zone, and the battery is positioned in the rear-foot zone. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Aldegheri et al. and Tsiantos et al. such that the battery is positioned in the rear-foot zone and the control unit is positioned in the mid-foot zone, because Applicant has not disclosed that providing the control unit in the mid-foot zone and the battery in the rear-foot zone provides an advantage, is used for a particular purpose, or solves a stated problem versus another configuration. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the configuration of Aldegheri et al. because Aldegheri et al. teaches providing the control unit positioned in the rear-foot zone and the battery positioned in the mid-foot zone facilitates operation of the magnetotherapy (pg. 9, lines 8-17; pg. 14, lines 20-24. Therefore, it would have been an obvious matter of design choice to modify Aldegheri et al. and Tsiantos et al. to obtain the invention as specified in claim 3.
Regarding claim 4, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. The modified footwear of Aldegheri et al. and Tsiantos et al. teaches the magnetic field generator (Aldegheri et al., 5), the control unit (Aldegheri et al., 14, 15), and the battery (Aldegheri et al., 6) are connected by respective electrical conductors, the electrical conductors being received in respective passages (Tsiantos et al., Figure 2, pipe, 23) defined in the intermediate container (Tsiantos et al., 9) (see Aldegheri et al., Figure 2; Tsiantos et al., Figure 2 and pg. 10, lines 14-19).
Regarding claims 8 and 9, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. Aldegheri et al. teaches the magnetic field generator (5) comprises at least one winding of elongate form, wherein the winding is received in the forefoot zone and is arranged transversely with respect to a longitudinal extent direction of the item of footwear (see Figure 2; pg. 10, line 22-pg. 11, line 4; pg. 11, lines 23-pg. 12, line 1).
Regarding claim 10, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 8. Aldegheri et al. does not teach the winding is received in the rear foot zone arranged parallel with a longitudinal extent of the item of footwear, as cited.
However, Aldegheri et al. teaches an alternative embodiment of the item of footwear, wherein the winding is received in the rear foot zone arranged parallel with a longitudinal extent of the item of footwear (pg. 8, lines 11-17; pg. 11, lines 23-pg. 12, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. and Tsiantos et al. such that the winding is received in the rear foot zone arranged parallel with a longitudinal extent of the item of footwear as taught by Aldegheri et al. in order to meet the needs of an individual patient, because Aldegheri et al. teaches “the number and position of the inductors 5 is preferably established on the basis of the specific therapeutic needs of the patient” (pg. 8, lines 8-12).
Regarding claims 11 and 12, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 8. Aldegheri et al. does not teach an auxiliary magnetic field generator is positioned at a rear portion of the vamp structure arranged in such a position as to face the Achilles tendon of the user when the item of footwear is worn, as cited.
However, Aldegheri et al. teaches an alternative embodiment comprising an auxiliary magnetic field generator which is positioned at a rear portion of the vamp structure, wherein the rear portion is arranged in such a position as to face the Achilles tendon of the user when the item of footwear is worn (pg. 7, line 23-pg. 8, line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. and Tsiantos et al. to include an auxiliary magnetic field generator positioned at a rear portion of the vamp structure arranged so as to face the Achilles tendon of the user as taught by Aldegheri et al., because Aldegheri et al. teaches “the same footwear 1 can comprise more than one inductor to hit, with the magnetic fields generated thereby, a wider zone or different zones of the foot”, such as providing an additional magnetic field generator in the rear portion of the vamp structure to deliver magnetotherapy to treat tendinopathy of the Achilles tendon (pg. 7, line 23-pg. 8, line 12).
Regarding claim 13, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. The modified footwear of Aldegheri et al. and Tsiantos et al. as cited does not teach the intermediate container comprises a covering element which is positioned so as to form a protective casing, inside which one or more of the battery and control unit are received.
However, Aldegheri et al. further teaches providing a covering element (Figure 12, door 12) to form a protective casing over the compartment (Figure 1, first seats, 9) in which the battery (6) is received (pg. 9, lines 18-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item of footwear of Aldegheri et al. and Tsiantos et al. to include a covering element to form a protective casing over the intermediate container in light of the teaching of Aldegheri et al., because providing such a covering element protects the component(s) contained within from “external agents or possible mechanical stresses” (pg. 9, lines 18-25).
Regarding claim 14, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. The modified footwear of Aldegheri et al. and Tsiantos et al. teaches the intermediate container and the covering element are formed by a flexible film (Aldegheri et al.: pg. 9, lines 18-25; Tsiantos et al.: rubber, pg. 4, lines 17-19 and pg. 12, lines 22-24).
Regarding claim 15, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. The modified footwear of Aldegheri et al. and Tsiantos et al. are silent on the thickness of the flexible film.
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Aldegheri et al. and Tsiantos et al. such that the flexible film of the covering element has a thickness between 0.3 and 0.6 mm, because Applicant has not disclosed that a thickness of 0.3-0.6mm provides an advantage, is used for a particular purpose, or solves a stated problem versus another thickness. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the thickness of the covering element of Aldegheri et al. and Tsiantos et al. because Aldegheri et al. teaches the covering element provides protection to components held within from “external agents or possible mechanical stresses” (pg. 9, lines 18-25). Therefore, it would have been an obvious matter of design choice to modify Aldegheri et al. and Tsiantos et al. to obtain the invention as specified in claim 15.
	Regarding claims 18 and 19, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. The modified footwear of Aldegheri et al. and Tsiantos et al. teaches the intermediate container (Tsiantos et al., 8) comprises a zone having a reduced cross-section which is positioned, when the container is in the relevant opening, at a transition region between the forefoot zone and the mid-foot zone, wherein the zone with a reduced cross-section defines at least one blocking recess which engages in a respective widened portion which is formed in the opening (Tsiantos et al., Figure 2).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.) as applied to claim 1 above, and further in view of WO 2008/109058 (Finsterwald).
Regarding claim 5, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. Aldegheri et al. and Tsiantos et al. do not teach the lower sole has a front portion with reduced thickness so that, when the item of footwear is in abutment with the sole, the front portion with reduced thickness is spaced apart from the sole.
However, Finsterwald teaches an item of footwear for magnetotherapy (abstract), comprising a lower sole (Figure 8), a magnetic field generator (Figure 8, circuit, 211 including coils), a control unit (Figure 8, driver, 205), and a battery, wherein the lower sole includes a front portion with reduced thickness so that, when the item of footwear is in abutment with the sole, the front portion with reduced thickness is spaced apart from the sole (Figure 8; [0052]-[0054]; [0060]; driver and power source incorporated into heel of sole, thus sole includes front portion having reduced thickness, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. and Tsiantos et al. such that the sole includes a front portion having reduced thickness as taught by Finsterwald, because such a configuration wherein the front portion of the sole is of a reduced thickness facilitates integral incorporation of the power source and control unit into a heeled shoe ([0061]; Figure 8).
Regarding claim 6, Aldegheri et al. in view of Tsiantos et al. and Finsterwald teaches all the limitations of claim 5. Aldegheri et al. teaches the coil extends over 9-14 cm of the length of the sole (pg. 11, lines 23-25), and is positioned over the front portion of the sole (Figure 2). The modified footwear of Aldegheri et al., Tsiantos et al., and Finsterwald is silent on the length of the reduced thickness of the lower sole.
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Aldegheri et al., Tsiantos et al., and Finsterwald such that the front portion having a reduced thickness extends between 30-70 mm from an end of the tip of the sole, because Applicant has not disclosed that an area of the sole of reduced thickness that extends between 30-70 mm provides an advantage, is used for a particular purpose, or solves a stated problem versus another length. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the front portion of reduced thickness of Aldegheri et al., Tsiantos et al., and Finsterwald because Aldegheri et al., Tsiantos et al., and Finsterwald teaches providing such a front portion having reduced thickness forms a heeled sole, permitting the electrical components to be integrally placed within the heeled sole. Therefore, it would have been an obvious matter of design choice to modify Aldegheri et al., Tsiantos et al., and Finsterwald to obtain the invention as specified in claim 6.
Regarding claim 7, Aldegheri et al. in view of Tsiantos et al. and Finsterwald teaches all the limitations of claim 5. The modified footwear of Aldegheri et al., Tsiantos et al., and Finsterwald teaches the recesses are arranged externally with respect to the front portion with reduced thickness (Aldegheri et al., Figure 2; Tsiantos et al., Figure 2; Finsterwald, Figure 8).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 9,460,557 (Tran et al.).
Regarding claim 16, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. Aldegheri et al. and Tsiantos et al. do not specify the intermediate container and covering element are produced from thermosetting material.
However, Tran et al. teaches an item of footwear (abstract), comprising: a sole produced from thermosetting material (insole formed of thermosetting material, col. 43, lines 33-58; col. 44, line 45-col. 45, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear of Aldegheri et al. and Tsiantos et al. such that the intermediate container and covering element are produced from thermosetting material in light of the teaching of Tran et al., because Tran et al. teaches thermosetting materials are desirable for producing a sole of an item of footwear because they are “characterized by high thermal stability, high dimensional stability and high rigidity and hardness” while retaining requisite flexibility for use in footwear (col. 43, lines 46-58).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0312449 (Sasaki et al.).
Regarding claim 17, Aldegheri et al. in view of Tsiantos et al. teaches all the limitations of claim 1. Aldegheri et al. and Tsiantos et al. do not specify the material with greater rigidity of the intermediate container is formed by a block copolymer.
However, Sasaki et al. teaches a shoe sole formed by a block copolymer (abstract; [0245]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate container of Aldegheri et al. and Tsiantos et al. to be formed by a block copolymer in light of the teachings of Sasaki et al., because Sasaki et al. teaches a block copolymer is “excellent in low impact resilience” and is “suited particularly as a shoe sole material” as it absorbs impact, and are “excellent in various properties such as tear strength, compression set resistance, low impact resistance, and abrasion resistance” ([0245]).	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.) and U.S. Patent Application Publication No. 2012/0199277 (Loveder).
Regarding claim 20, Aldegheri et al. in view of Tsiantos et al. teaches a method for producing an item of footwear for magnetotherapy according to claim 1 (see discussion for claim 1), comprising: 
i. providing the vamp structure (Aldegheri et al., 4) with the intermediate sole (Aldegheri et al., 3) (Aldegheri et al.: pg. 7, lines 12-16); 
ii. arranging the magnetic field generator (Aldegheri et al., 5), a control unit (Aldegheri et al., 14 and 15) and battery (Aldegheri et al., battery) inside the respective recesses which are formed in the intermediate container (Tsiantos et al., 8) (footwear assembled prior to use: Aldegheri et al.: pg. 7, lines 1-6 and lines 13-22; pg. 9, lines 8-25; pg. 12, lines 2-16; pg. 14, lines 20-24; Tsiantos et al.: col. 4, line 13-col. 5, line 1; pg. 9, line 23-pg. 10, line 7; col. 10, lines 10-13; pg. 10, line 22-pg. 11, line 10); 
iii. positioning the intermediate container with the magnetic field generator, the control unit and the battery being received in the vamp structure in the region of the intermediate sole (footwear assembled prior to use: Aldegheri et al.: Figure 2; Tsiantos et al.: Figure 2); 
iv. and securing the lower sole (Aldegheri et al., 3, 7) on the vamp structure (Aldegheri et al., 4) with the intermediate container (Tsiantos et al., 8) in the opening (Aldegheri et al.: Figure 2 and pg. 7, lines 13-16; Tsiantos et al.: Figure 2).
Aldegheri et al. and Tsiantos et al. do not teach injection molding the lower sole on the vamp structure.
However, Loveder teaches a method for producing an item of footwear (abstract), comprising: injection molding a lower sole on a vamp structure ([0018]-[0019]; [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing the footwear of Aldegheri et al. and Tsiantos et al. to include injection molding the lower sole on the vamp structure as taught by Loveder, because Loveder teaches injection molding a sole onto a vamp structure reduces the amount of time and labor to construct the footwear, and produces a unitary item of footwear ([0019]).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/004498 (Aldegheri et al.) in view of WO 2009/135507 (Tsiantos et al.) and U.S. Patent Application Publication No. 2012/0199277 (Loveder), and further in view of U.S. Patent No. 5,285,586 (Goldston et al.).
Regarding claims 21 and 22, Aldegheri et al. in view of Tsiantos et al. and Loveder teaches all the limitations of claim 20. Aldegheri et al., Tsiantos et al. and Loveder does not specify the intermediate container is formed by molding a flexible film, or premolding the intermediate container so as to form the recesses which are configured for receiving the magnetic field generator, the control unit, and the battery.
However, Goldston et al. teaches a method for producing an item of footwear (abstract), comprising: molding a flexible film to form an intermediate container (Figures 2-4, receptacle means, 30) within the sole (Figures 2-4, sole, 22) of the footwear for receiving electrical components (Figures 2-4, plug-in module, 32) so as to form a recess for receiving the components (32) (col. 3, lines 34-63; col. 4, lines 23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing the footwear of Aldegheri et al., Tsiantos et al. and Loveder to include molding the intermediate container from a flexible film in light of the teaching of Goldston et al., because producing the intermediate container in such a manner ensures the container is properly seated in the sole, and properly receives the components to be securely housed within the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 2005/0187601 (Wang) teaches an item of footwear for providing therapeutic stimulation (abstract; [0005]).
U.S. Patent No. 5,592,759 (Cox) teaches an item of footwear for providing therapeutic stimulation via elements received in a cartridge inset in the sole (Figures 1 and 12; abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791